DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claim terms “gap” (claims 22 and 34), “wherein the first plate and the second plate are provided at a same distance below a bottom end of the support” (claims 23 and 34), “wherein the first plate and the second plate are provided at a prescribed distance relative to the support in a direction perpendicular to the door” (claim 24) and “wherein the first guide and the second guide are separated a prescribed distance from each other” (claim 31)  are not found in the specification.
Patent Owner is directed to review 37 C.F.R. 1.173(a)-(d) for making amendments in reissue applications.

Claim Rejections - 35 USC § 251
Claims 16-35 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):

For New Independent Claims 16 and 30:
Step One:
7.	New independent claims 16 and 30 are broader in at least one respect than the patented independent claim 1.
8.	With respect to claim 16 the phrase of the guide “to limit a movement of the laundry supported by the support” and with respect to claim 30, “the first guide and the second guide being configured to receive the laundry supported by the support and to 

Step Two:
9.	The broadened aspects of claims 16 and 30 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 14/559,753.
10.	Both in the claims and remarks filed by Applicant, on 1/29/2016, the phrase  “wherein the guide restricts the laundry’s movement in a direction parallel to a bottom of the cabinet” has been established as critical to the patentability of claim 1.
11.	Specifically, the above phrase was added to the end of claim 1, and then-Applicant stated “Harrod and/or Estes fail to disclose all the claimed features as requited under pre-AIA  §102, for example. Harrod and/or Estes, taken alone or in combination, fail to disclose or teach wherein the guide restricts the laundry’s movement in a direction parallel to a bottom of the cabinet, as recited in independent claim 1,” (Page 6 of Applicant’s response). Then-Applicant additionally stated, with respect to Harrod “However, there is no guide that restricts the laundry’s movement in a direction parallel to a bottom, of the cabinet” and went on to state about Estes “Similarly, Estes teaches support bar 94, door 16’, and inner door 86. Laundry items may be hung from support bat 94 and rest between, door 16’ and inner door 86 and thus subjected to heat and moisture for a dewrinkling process. However, Estes also Fails to disclose a guide that restricts the laundry’s movement in a direction parallel to a bottom of the cabinet.” These constitute Surrender Generating Limitations (SGLs).

Step Three:
12.	New independent claims 16 and 30 are narrower than patented claim 1 in some respects. With respect to claim 16, the recitations of a guide “protruding from the inner side of the door and extending in the width direction of the door, and configured to receive the laundry supported by the support”, and with respect to claim 30, the recitation of the first guide and second guide “provided on the inner side of the door”, “to receive the laundry supported by the support”, where in the first guide “is configured to receive one of lateral ends of the laundry”, and the second guide “is configured to receive another of the lateral ends of the laundry” are considered to be materially narrowed in other aspects not related to the SGL.
13.	See MPEP 1412.02 (C).
14.	Dependent claims 17-25, 27-29 and 31-35 which depend from independent claims 16 and 30, respectively, are rejected for the same reasons.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 16, 18, 19 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR publication 30‐2012‐0042872 to LG (LG ‘872-cited in IDS filed on 5/31/2019) in combination with US 3,203,122 to Sweatt (cited in IDS on 9/12/2018).

a cabinet having a space (figure 1) to receive laundry;
a door (figure 1) rotatably coupled to the cabinet to open or close the space;
a feeder (below basket in figure 1) configured to feed at least one of air or moisture into the space; and
a laundry press (figure 9) provided on an inner side of the door to press laundry, wherein the laundry press includes:
a support (figure 9; inner surface of door) that supports a surface of the laundry; a guide (figure 9; projections near belt of pants) protruding from the inner side of the door and extending in the width direction of the door (the two guides shown have a thickness, and this thickness extends in the width direction of the door), and configured to receive the laundry supported by the support and to limit a movement of the laundry supported by the support; and
a plate (figure 9) provided to be movable relative to the support, the plate configured to apply pressure to the surface of the laundry positioned on the support (figure 9).

    PNG
    media_image1.png
    830
    914
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    870
    896
    media_image2.png
    Greyscale

18.	Although it appears that LG ‘872 teaches a feeder configured to feed at least one of air or moisture into the space; LG ‘872 does not clearly teach it.
19.	The patent to Sweatt teaches a laundry treating apparatus having a feeder 28 configured to feed at least one of air or moisture into the space.
20.	It would have been obvious to a person skilled in the art before the effective filing date of presently claimed invention to provide a feeder to the cabinet of LG ‘872, in view of the teaching of Sweatt to supply at least one of heated air or moisture into the receiving space.
21.	With respect to claim 18, LG ‘872 teaches wherein the guide includes a first guide and a second guide, the first guide and the second guide provided a prescribed distance from each other (see figure 9 above).
22.	With respect to claim 19, LG ‘872 teaches wherein the first guide is positioned at a first side of the inner side of the door and the second guide is positioned at a second side of the inner side of the door, the first side and the second side being opposite lateral sides (see figure 9 above).

24.	With respect to claim 30, LG ‘872, in combination with Sweatt, teach and render obvious all the recited subject matter, as described above, with respect to claim 16, and also teach a first guide and a second guide that are provided on the inner side of the door (see figure 9 of LG ‘872 above). The first guide and the second guide being configured to receive the laundry supported by the support and to limit the laundry’s movement in a lateral direction (see figure 9 of LG ‘872), and wherein the first guide is configured to receive one of lateral ends of the laundry and the second guide is configured to receive another of the lateral ends of the laundry.
25.	With respect to claim 31, LG ‘872 teaches wherein the first guide and the second guide are separated a prescribed distance from each other (see figure 9 above).
26.	With respect to claim 32, LG ‘872 teaches wherein the first guide is positioned at a first side of the inner side of the door and the second guide is positioned at a second side of the inner side of the door, the first side and the second side being opposite lateral sides (fig. 9).
Response to Arguments
27.	Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
28.	The rejections of claims 16-25 and 27-35 under 35 U.S.C. §112 (a) and (b) have been overcome by Patent Owner’s amendment.
29.	There still remains objections to the specification for claim terminology not found in the specification.

“Improper Recapture
Claims 16-35 are rejected under 35 U.S.C. §251 as allegedly being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. Without acquiescing in the allegations in the Office Action and merely to expedite prosecution. Applicant herein amends the claims 16 and 31 to address the concerns raised in the Office Action. Hence, withdrawal of the rejection under 35 U.S.C. §251 is respectfully requested.”
31.	As can be seen in the recapture analysis above, then-Applicant particularly pointed to the limitation “wherein the guide restricts the laundry’s movement in a direction parallel to a bottom of the cabinet” as claim language that defined over the prior art. For this reason, the recapture rejection is being maintained. Substituting “holder” for “guide” does not address or overcome the rejection under 35 USC §251.
32.	The broader language of “to limit a movement of the laundry supported by the support” (claim 16) and “the first guide and the second guide being configured to receive the laundry supported by the support and to limit the laundry’s movement in a lateral direction” (claim 30) are not sufficient to overcome the recapture rejection.

Prior art rejection under 35 USC §103
33.	As Patent Owner has overcome the rejections under 35 U.S.C. §112 (a) and (b), the scope of the claims is now clearly supported in the originally filed disclosure and the metes and bounds can now be determined. For this reason claims 16, 18, 19 and 29-32 are now rejected under 35 §U.S.C. 103 over LG ‘872 in combination with Sweatt.

Conclusion
34.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
35.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

36.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,359,717 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
37.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
38.	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
39.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
42.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
43.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /rds/ and /GAS/